PER CURIAM.
The petition for writ of certiorari is denied. The petitioner has not demonstrated that the interlocutory discovery order complained of will cause him injury throughout the remainder of the proceeding or that there will be an inadequate remedy for any such injury by appeal after final judgment. Johnson v. General Motors Corp., 350 So.2d 1119 (4th DCA 1977). Brown v. Bridges, 327 So.2d 874 (Fla. 2d DCA 1976).
ALDERMAN, C. J., and ANSTEAD, J., concur.
DAUKSCH, J., dissents, with opinion.